DETAILED ACTION
1.	This office action is in response to the communication filed on 10/01/2020.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
3.	Applicant’s claim for the benefit of a prior-filed provisional application No. 62/237,892 filed on 10/06/2015 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
4.	Applicant’s claim for the benefit of a prior-filed non-provisional applications No. 15/284,942, filed on 10/04/2016, No. 16/037,108, filed on 07/17/2018, and No. 16/446,874, filed on 06/20/2019, under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Terminal Disclaimer
5.	The terminal disclaimer filed on 02/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number 10,831,918 has been reviewed and accepted.  The terminal disclaimer has been recorded. 

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given based on the telephone interview, on 01/31/2022, with attorney Zachary Kelton (Reg. No. 71345).
The application has been amended as follows: 

1.	(Currently Amended) A system comprising:
	a processor; and 
	a memory device accessible to the processor and comprising instructions that are executable by the processor to cause the processor to:
authenticate a user of a user device to access secure host information associated with the user;
transmit a request to a third-party system to access secure third-party information stored by a third-party, the request including third-party authentication information associated with the user and usable for authenticating a host party with the third-party system;
receive secure third-party information corresponding to the user from the third-party system; 
create a graphical user interface that includes the secure host information and the secure third-party information positioned in the ;
transmit another request for updated secure third-party information to the third-party system, the other request including the third-party authentication information;
receive the updated secure third-party information; and
create an updated graphical user interface including the secure host information and the updated secure third-party information.

2.	(Canceled)

3.	(Currently Amended) The system of claim 1, wherein the other request is a first request, and wherein the memory device comprises instructions that are executable by the processor to cause the processor to transmit a second request for modifying the secure third-party information to the third-party system, the second request including the third-party authentication information.

4.	(Currently Amended) The system of claim 3, wherein the second request includes interface instructions usable by the third-party system to generate a user interface having visual elements associated with the host party.



8.	(Currently Amended) A method comprising:
		authenticating, by a processing device of a system, a user of a user device to access secure host information associated with the user;
	transmitting, by the processing device, a request to a third-party system to access secure third-party information stored by a third-party, the request including third-party authentication information associated with the user and usable for authenticating a host party by the third-party system;
	receiving, by the processing device, secure third-party information corresponding to the user from the third-party system;
	creating, by the processing device, a graphical user interface that includes the secure host information and the secure third-party information positioned in the graphical user interface based on a relationship between the secure host information and the secure third-party information;
		transmitting, by the processing device, another request for updated secure third-party information to the third-party system, the other request including the third-party authentication information;
receiving, by the processing device, the updated secure third-party information; and
		creating, by the processing device, an updated graphical user interface including the secure host information and the updated secure third-party information.

9.	(Canceled)

10.	(Currently Amended) The method of claim 8, wherein the other request is a first request, and further comprising transmitting a second request for modifying the secure third-party information to the third-party system, the second request including the third-party authentication information.

11.	(Currently Amended) The method of claim 10, wherein the second request includes interface instructions usable by the third-party system to generate a user interface having visual elements associated with the host party.

15.	(Currently Amended) A non-transitory computer-readable medium comprising program code that is executable by a processor for causing the processor to:
		authenticate a user of a user device to access secure host information associated with the user;

	receive secure third-party information corresponding to the user from the third-party system;
	create a graphical user interface that includes the secure host information and the secure third-party information positioned in the graphical user interface based on a relationship between the secure host information and the secure third-party information;
		transmit another request for updated secure third-party information to the third-party system, the other request including the third-party authentication information;
		receive the updated secure third-party information; and
	create an updated graphical user interface including the secure host information and the updated secure third-party information.

16.	(Currently Amended) The non-transitory computer-readable medium of claim 15, further comprising program code that is executable by the processor to cause the processor to:
		

		associate the updated secure third-party information with the secure host information in a database. 
		

17.	(Currently Amended) The non-transitory computer-readable medium of claim 15, wherein the other request is a first request, and further comprising program code that is executable by the processor to cause the processor to:
	transmit a second request for modifying the secure third-party information to the third-party system, the second request including the third-party authentication information and interface content usable by the third-party system to generate a user interface for modifying the secure third-party information.

Allowable Subject Matter
7.	In light of the examiner amendment authorized by the applicant’s representative, claims 1, 3-8 and 10-20 are allowed.

8.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed toward a method for authenticating a user to access user information at a host system and a third-party system.  Independent claims 
One of the closest prior art, Agrawal et al. (US 20150066719 A1), discloses a method for authenticating a user to access user accounts for financial account aggregation, wherein an aggregator server system transmits a request including user credentials to one or more financial institution server systems to access user account information at the one or more financial institution server systems. The other closest prior art, Bajaj et al. (US 20140058912 A1), discloses a method to authenticate a user to access user account information stored in an account database. However, either singularly or in combination, Agrawal et al. and/or Bajaj et al. do/does not disclose the 
Therefore, claims 1, 8, 15, and the respective dependent claims 3-7, 10-14, 16-20 are in condition for allowance.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN V. DOAN whose telephone number is 571-272-3809. The examiner can normally be reached on Monday – Thursday, 9:00am – 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINE KINCAID, can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/HUAN V DOAN/Primary Examiner, Art Unit 2437